                 Case 3:19-cr-01954-DCG Document 15 Filed 06/27/19 Page 1 of 6
                                      :UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS
                                             EL PASO DIVISION

USA                                                      § Judge: DAVID C GUADERRAMA
                                                         § District Courtroom, Room 322, Third Floor
vs.                                                      §
                                                         § No: EP:19-CR-01954(1)-DCG
(1) Elizabeth Rodriguez                                  §

                                                      ORDER

IT IS ORDERED that the above-entitled case is set for hearing in the United States District Court in El Paso, Texas as
follows:
ARRAIGNMENT:            July 8, 2019 at 10:30 AM
                        before UNITED STATES MAGISTRATE JUDGE ANNE T. BERTON
                        Albert Armendariz, Sr. United States Courthouse,
                        525 Magoffin, El Paso, TX 79901,
                        Magistrate Hearing Room 412, 4th Floor

1ST DOCKET CALL:            August 7, 2019 at 9:30 AM
                            before UNITED STATES DISTRICT JUDGE DAVID C GUADERRAMA
                            Albert Armendariz, Sr. United States Courthouse,
                            525 Magoffin , El Paso, TX 79901,
                            District Courtroom, Room 322, 3rd Floor

2ND DOCKET CALL:            (If required) September 4, 2019 at 9:30 AM

                                                                                              (See Note Regarding the
                                                                                                   Waiver of Personal
TRIAL:                                                                                           Appearance, below.)

OTHER:

ALL ADDRESSEES on this notice (except those for information only) must appear in person unless excused from
appearing by the Court. Defendants entering a plea of "Not Guilty" who wish to waive personal appearance at
arraignment and their attorneys are excused from appearing if the enclosed waiver is executed and signed by both the
defendant and the attorney of record, AND FILED BY 4:30 P.M. ON THE DAY PRECEDING THE SCHEDULED
DAY OF ARRAIGNMENT. Take note that if the arraignment is before a United States Magistrate Judge, only a plea of
"Not Guilty" may be accepted.

WHENEVER DEFENDANTS OR WITNESSES IN CRIMINAL CASES HAVE NEED FOR THE SERVICES OF THE
OFFICIAL COURT INTERPRETER, THE ATTORNEY CONCERNED MUST INFORM THE DISTRICT CLERK
NOT LATER THAN FIVE (5) DAYS BEFORE THE COURT APPEARANCE.

NOTE TO ATTORNEY FOR DEFENDANT: Counsel for the defendant shall notify the defendant of this setting, and if
the defendant is on bond, advise the defendant to be present at this proceeding.

DATE:       June 27, 2019


                                                           ______________________________
                                                           DAVID C. GUADERRAMA
                                                           UNITED STATES DISTRICT JUDGE
                 Case 3:19-cr-01954-DCG Document 15 Filed 06/27/19 Page 2 of 6
                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION


USA                                                    §
                                                       §
vs.                                                    § No: EP:19-CR-01954(1)-DCG
                                                       §
(1) Elizabeth Rodriguez                                §
                                                       §


                    WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT
                                          AND
                              ENTRY OF PLEA OF NOT GUILTY

       COMES NOW Defendant in the above referenced case who, along with his undersigned attorney,
hereby acknowledges the following:

        1)   Defendant has received a copy of the indictment or information in this case.               Defendant
             understands the nature and substance of the charges contained therein, the maximum penalties
             applicable thereto, and his/her Constitutional Rights, after being advised of all the above by his/her
             attorney.

        2)   Defendant understands he/she has the right to appear personally with his/her attorney before a
             Judge for arraignment in open Court on this accusation. Defendant further understands that,
             absent the present waiver, he/she will be so arraigned in open Court.

        Defendant, having conferred with his/her attorney in this regard, hereby waives personal appearance with
his/her attorney at the arraignment of this case and the reading of the indictment or information, and, by this
instrument, tenders his/her plea of “not guilty”. The defendant understands that the entry by the Court of said
plea for defendant will conclude the arraignment in this case for all purposes.


Date:
                                                                               Defendant



                                                                        Attorney for Defendant

                                                    ORDER

APPROVED by this Court. A plea of “Not Guilty” is entered for defendant effective this date.


Date:
                                                                   United States Magistrate Judge
                Case 3:19-cr-01954-DCG Document 15 Filed 06/27/19 Page 3 of 6



                                WAIVER OF MINIMUM TIME TO TRIAL


        3)   Defendant understands that he/she has a right to minimum period of time to trial so that trial shall
             not commence less than thirty (30) days from the date on which the defendant first appears
             through counsel or expressly waives counsel and elects to proceed pro se. Defendant further
             understands that, absent the present waiver, he/she will not be brought to trial during this thirty
             (30) day period..

        Defendant, having conferred with his/her attorney in this regard , hereby WAIVES the requirement that
trial shall not commence less than thirty (30) days from the date on which the defendant first appears through
counsel or expressly waives counsel and elects to proceed pro se.


Date:
                                                                             Defendant



                                                                       Attorney for Defendant
                Case 3:19-cr-01954-DCG Document 15 Filed 06/27/19 Page 4 of 6
                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

      UNITED STATES OF AMERICA                             §
                                                           §
      vs.                                                  §      NO: EP:19-CR-01954(1)-DCG
                                                           §
      (1) Elizabeth Rodriguez                              §

                     DEFENDANT’S MOTION FOR ADMINISTRATIVE SETTING
                          IN LIEU OF APPEARANCE AT DOCKET CALL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        Comes now, undersigned counsel for the Defendant, (1) Elizabeth Rodriguez, on this day and
respectfully moves the Court to grant Counsel leave to enter this appearance administratively and in lieu of
appearing at the Docket Call scheduled for Wednesday, August 7, 2019 at 9:30 AM, and in support of said
Motion shows the Court as follows:

        1.     Counsel, having previously requested or obtained                     Continuances,
               moves for Continuance of the Docket Call because of the need for investigation,
               plea negotiations, and/or preparation of the defense due to complex discovery
               issues in the case. Counsel further avers that the interest of justice outweighs the
               interest of the Defendant and the public in a speedy trial and agree that the timing
               from the scheduled docket calls through the next docket call, is excludable time
               within the meaning of the Speedy Trial Act, 18 U.S.C. §§3161 et seq.

        2.     The Defendant moves to have the above styled and numbered cause set for a Plea
               Hearing and states that said Plea Hearing may be referred to the United States
               Magistrate. The Defendant requests the plea be set ____ ASAP, in ____ 2 weeks,
               in ____ 3 weeks. (The Plea Hearing date may NOT be scheduled after the
               Court’s next regularly scheduled Docket Call date.)

        3.     The Defendant moves to have the above styled and numbered cause set for a Plea
               and Sentencing Hearing before this Court. The Defendant understands it can
               only be sentenced at the time of the Plea if Defendant obtains that approval from
               the United States Probation Office to have a Pre-Sentence Investigation Report
               prepared for that date. The Defendant accepts the responsibility to resolve
               that approval and sentencing issue with the United States Probation Office.
               The Defendant requests the plea be set ____ ASAP, in ____ 2 weeks, in ____ 3
               weeks.

        4.     The Defendant announces "Ready for Trial" and moves to have the above styled
               and numbered cause set for a Trial on the merits at the Court's convenience.

5.     This Motion is filed not later than two (2) business days prior to the scheduled Docket Call.
                Case 3:19-cr-01954-DCG Document 15 Filed 06/27/19 Page 5 of 6



                                   Respectully submitted,

                                                                     (signature)


                                                                     (typed or printed name)
                                   Defense Counsel for


                                                                     (typed or printed name)
                                   Defendant




                                     CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above Motion was served upon opposing counsel, UNITED
STATES ATTORNEY’S OFFICE by facsimile or electronically filed with the Clerk of the Court using the
CM/ECF System which will transmit notification of such filing to the following CM/ECF participant, in
accordance with the Federal Rules of Criminal Procedure on the _______ day of _________________,
20_____.



                                   Defense Attorney
               Case 3:19-cr-01954-DCG Document 15 Filed 06/27/19 Page 6 of 6


                       COURT INSTRUCTIONS REGARDING DOCKET CALL
                                HON. DAVID C. GUADERRAMA

1.   Defense counsel will be allowed to file the corresponding Motion for Administrative Setting in Lieu of
     Appearance at Docket Call (thereinafter “Motion”) if the circumstances of the particular case meet the
     requirements of the Motion. ABSOLUTELY NO ALTERATIONS MAY BE MADE TO THE FORM
     MOTION. If the particular circumstances of the case do not meet the requirements of the Motion, or if you
     have a doubt thereof, you should attend the Docket Call and discuss the matter with the Court on the record.

2.   Those attorneys who have neither sought nor obtained a continuance on one or more prior occasions and who
     wish to request a continuance may do so by completing and filing the Motion and marking an “X” in the first
     space. Attorneys who have previously obtained one or more continuances MUST attend Docket Call if a
     subsequent continuance will be requested, regardless of the reason, but need not attend Docket Call if a plea
     or trial is requested.

3.   Those attorneys who wish to request that the Court set a case for a plea hearing or trial (whether or not a
     continuance has previously been requested on one or more occasions) may also complete and file the Motion and
     mark an “X” in the appropriate space. Attorneys may not request that the Plea Hearing be scheduled after the
     Docket Call following the Docket Call to which the filed Motion applies. Trials will be set within the Speedy
     Trial deadline unless the defendant has executed a Waiver of Speedy Trial.

4.   You may attend Docket Call even if you are eligible to file the Motion. You are never precluded from attending
     the Docket Call.

5.   The corresponding Motion MUST be filed no later than two (2) business days (exclusive of federal holidays)
     prior to the scheduled Docket Call.

6.   Any Motion filed pursuant to these instructions requires only the signature of the defense attorney, but service of
     the Motion upon the United States Attorney is required.

7.   File a single Motion for each case. DO NOT file a single Motion with more than one cause number. If you are
     scheduled to appear at Docket Call on several cases and are eligible to file Motion in each case, you MUST file
     one Motion per case.

8.   Questions about this process may be directed by attorneys to the Courtroom Deputy at (915) 834-0509.
